RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The objections to the specification made of record in the office action mailed 09/08/2022 have been withdrawn due to Applicant’s amendment in the response filed 09/08/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (JP2020158377) (cited in the IDS filed on 01/10/2022)
Regarding claim 1, Aiba et al. teaches zirconium nitride powder coated with alumina (Abstract). The zirconium nitride powder has a volume resistivity of 1 x106 Ω or more after being placed under pressure between 5MPa to 10 MPa (page 1, 2nd to last paragraph and page 2, last paragraph) and an average particle size of 30 nm. (page 5, 3rd to last paragraph).
Aiba et al. does not specifically teach that the D90 particle size of the zirconium nitride powder is 10 microns or less, however in view of the teachings that the D50 particle size is 30 nm which is several orders of magnitude smaller than the claimed 10 microns, the particles of Aiba et al. would fall within the claimed range under the conditions specified herein. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 3-4, the zirconium nitride powder is dispersed within an acrylic containing monomer composition for use as a black pigment. (see page 1, first paragraph, page 2, 3rd paragraph and page 4, last paragraph).

Regarding claims 10 and 13, Aiba et al. teaches mixing an amine-based polymer dispersant. (page 4, last paragraph).
Regarding claim 11, Aiba et al. teaches that the dispersing medium is propylene glycol monomethyl ether acetate. (page 4, last paragraph).
Regarding claim 12, Aiba et al. teaches that the resin material is an acrylic resin. (page 4, last paragraph).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (JP2020158377) (cited in the IDS filed on 01/10/2022), further in view of Takahashi et al. (JP 2003-063156).
Aiba is relied upon as described in the rejection of claims 1 and 3, above.
Regarding claim 8, Aiba et al. does not teach the use of a plasticizer in the composition comprising the zirconium nitride particles. Aiba et al. does disclose, however, that the zirconium nitride particles may be used in liquid crystal devices, light-shielding materials, image sensors, light-shielding materials, filters, coverlays and the like. (see last full paragraph).
Takahashi et al. teaches an intermediate transfer sheet image sheet comprising a resin composition having conductive particles therein. (Abstract and par. [0038]). The conductive particles may include ZrN (Id.) and the composition may include several polymer additives including a plasticizer. (page 2, 3rd paragraph from the bottom).
It would have been obvious to one of ordinary skill in the art to include a plasticizer as an additive in the dispersion containing ZrN particles disclosed in Aiba et al.
One of ordinary skill in the art would have found it obvious to include a plasticizer in order to modify the physical and chemical properties of the final polymer composition containing the ZrN dispersion. One of ordinary skill in the art would have found it obvious to include a plasticizer in a polymer resin material to make it more flexible or softer as the need arises.
Regarding claim 9, Takahashi et al. teaches using metal oxide particles in combination with the ZrN particles. (par. [0038]).
It would therefore have been obvious to one of ordinary skill in the art to include metal oxide particles in combination with the zirconium nitride particles in the composition disclosed on Aiba et al. based on the teachings of Takahashi et al.
One of ordinary skill in the art would have found it obvious to use a combination of zirconium nitride and metal oxide particles in the composition of Aiba et al. since Takahashi et al. recognizes that metal oxide particles and zirconium nitride particles are both useful as conductive particles in an intermediate transfer sheet. Combining known materials known for the same purpose in a composition is prima facie obvious. MPEP 2144.06 I.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09/08/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed 06/08/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that Aiba et al. discloses a particle size for the zirconium nitride particles and a volume resistivity which substantially overlaps with the present claim (Applicant’s response filed 09/08/2022, page 7) but argues that based on the comparative example 1, the prior art reference does not teach the claim limitations.
The examiner disagrees. Aiba et al. teaches an average particle size that is 30 nm which is several orders of magnitude smaller than the 10 micron and is therefore clearly within the range of a D90 of 10 microns or less as presently claimed. Similarly, the volume resistivity at 5 to 10 MPa is 1 x106 Ω.cm or more, which encapsulates the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05. Furthermore, the comparative examples do not take away from the general teachings provided in Aiba et al. regarding the size and resistivity of the zirconium nitride particles. MPEP 2123. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/12/2022